— Judgment unanimously affirmed. Memorandum: Defendant contends that his statements to the police and the lineup identification should be suppressed as the fruits of an unlawful arrest in violation of the rule enunciated in Payton v New York (445 US 573). Because that contention was not raised before the suppression court, it is not preserved for review (see, People v Smith, 55 NY2d 888, 890; People v Martin, 50 NY2d 1029, 1030-1031; People v Major, 195 AD2d 1051). (Appeal from Judgment of Monroe County Court, Egan, J.— Criminal Possession Weapon, 2nd Degree.) Present—Pine, J. P., Balio, Callahan, Davis and Boehm, JJ.